UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4373
BILLY HICKS WILLIAMS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                            (CR-00-164)

                  Submitted: December 21, 2001

                      Decided: January 14, 2002

   Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Felice McConnell Corpening, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILLIAMS
                              OPINION

PER CURIAM:

   Billy Hicks Williams appeals his conviction and sentence for his
escape from custody in violation of 18 U.S.C. § 751(a) (1994). Wil-
liams’ attorney noted a timely appeal and filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), in which he repre-
sents that there are no arguable issues of merit presented by this
appeal. Nonetheless, in his brief, counsel addressed the possibility
that the district court erred in declining to depart downward pursuant
to § 5K2.13 of the U.S. Sentencing Guidelines Manual ("USSG").
The time for filing a supplemental brief has passed and Williams has
not responded, despite being advised of his right to do so. The Gov-
ernment moves to dismiss the appeal based on a waiver provision in
Williams’ plea agreement. Finding the waiver valid and enforceable,
we grant the motion and dismiss this appeal.

   We have reviewed Williams’ plea agreement and the Rule 11 col-
loquy and find that Williams knowingly and intelligently waived his
right to appeal "whatever sentence imposed." See United States v.
Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995). We therefore
find that Williams waived his right to appeal the district court’s denial
of a downward departure under USSG § 2B3.1(b)(2)(C). This is the
only issue presented by counsel through this appeal. Accordingly, we
grant the Government’s motion to dismiss the appeal.

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If requested
by the client to do so, counsel should prepare a timely petition for writ
of certiorari, unless counsel believes that such a petition would be
frivolous. In that case, counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
                     UNITED STATES v. WILLIAMS                      3
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         DISMISSED